Citation Nr: 0025644	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to a compensable evaluation for degenerative 
joint disease (DJD), status post medial meniscus tear repair 
of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
DJD of the low back.

6.  Entitlement to a compensable evaluation for bowel 
incontinence.

7.  Entitlement to a compensable evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to June 
1998.

This appeal arose from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
right knee, right shoulder and sinus conditions.  This 
decision also granted service connection for left knee DJD, 
low back DJD, bowel incontinence and hemorrhoids; the 
evaluations as noted above were assigned.

The issues of entitlement to increased evaluations for the 
DJD of the left knee and low back will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from right knee, right shoulder or sinus 
conditions which can be related to his period of service.

2.  The veteran's bowel incontinence is manifested by no 
evidence of leakage.

3.  The veteran's hemorrhoidal condition is manifested by 
enlargement around the anal opening.


CONCLUSIONS OF LAW

1.  The veteran has not presented well grounded claims for 
service connection for right knee, right shoulder and sinus 
conditions.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 0 percent for 
the service-connected bowel incontinence have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7332 (1999).

3.  The criteria for an evaluation in excess of 0 percent for 
the service-connected hemorrhoids have not been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for right knee, 
right shoulder and sinus conditions

The veteran has contended that service connection is 
warranted for the three aforementioned disabilities because 
they are all related to his period of active service.  
Specifically, he indicated that all three conditions, from 
which he reportedly still suffers, all manifested during 
active duty.  Therefore, he believes that service connection 
is justified.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Initially, the Board of Veterans' Appeals 
(Board) must determine whether the veteran has submitted a 
well grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims are well grounded.

In the instant case, the service medical records indicated 
that the veteran was seen for complaints of right knee pain 
in March 1990 and March 1996.  The latter evaluation showed 
mild tenderness to palpation in the both the medial and 
lateral ligaments.  No further complaints were made and the 
knee was noted to be normal at the time of the April 1998 
retirement examination.  He complained of right shoulder pain 
in December 1995 after someone had grabbed his shoulder 
during a basketball game.  There was some edema and 
tenderness of the posterior right rotator cuff and the 
assessment was acute rotator cuff strain.  Physical therapy 
was provided and his condition was improved by March 1996.  
No further complaints were made during service and this 
shoulder was normal at the time of the retirement examination 
performed in April 1998.  Finally, these records reflect that 
he was seen for sinusitis in March 1992 and October 1996.  
However, his sinuses were noted to be within normal limits 
during the April 1998 retirement examination.

The veteran was then examined by VA in October 1998.  No 
diagnoses were made of any right knee or right shoulder 
disorders and his sinuses were normal.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran suffers from current right knee, right shoulder or 
sinus disabilities that can be related to his period of 
service or to any symptoms noted during service.  

As noted above, both the establishment of a current 
disability and the establishment of a nexus between current 
disability and service require more than just lay testimony.  
The Board notes that it has been held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation or 
diagnosis, Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, 
since he has no medical expertise, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the origin or development of his conditions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection for 
right knee, right shoulder and sinus conditions are not well 
grounded and must be denied on that basis. 

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Increased evaluations for bowel 
incontinence and hemorrhoids

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claim which 
are plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



Bowel incontinence

The service medical records revealed that the veteran had 
undergone an incision and drainage of a perirectal abscess in 
January 1991.  In February 1991 he had a hemorrhoidectomy; he 
subsequently complained of pain and bleeding.  He then began 
to have rectal incontinence.  He underwent a left inguinal 
exploration and excision of an epididymal mass for the 
incontinence.  In November 1992, his incontinence was noted 
to be much improved.

He was examined by VA in October 1998.  This evaluation found 
that the tissue around the anal opening was enlarged.  
However, there was good sphincter reflex with no leakage.  
The diagnosis was bowel incontinence following perianal 
surgery for a cystic lesion.

According to the applicable criteria, a 0 percent evaluation 
is warranted for impairment of sphincter control which is 
healed or slight, without leakage.  A 10 percent evaluation 
requires constant slight, or occasional moderate, leakage.  
38 C.F.R. Part 4, Code 7332 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the service-
connected bowel incontinence is not warranted.  There is no 
objective evidence that the veteran has suffered from 
constant slight, or occasional moderate, leakage.  In fact, 
the service medical records indicate no complaints since late 
1991 and the VA examination performed in October 1998 found 
no indications of rectal leakage.  Therefore, there is no 
objective evidence of record that would support entitlement 
to a 10 percent disability evaluation.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased schedular 
evaluation for the service-connected bowel incontinence.



Hemorrhoids

The veteran's service medical records indicated that he was 
first seen in November 1985 for the treatment of external 
hemorrhoids.  A sigmoidoscopy revealed mild nonspecific 
chronic inflammation.  In February 1991, he underwent 
hemorrhoidal banding.  His April 1998 retirement examination 
was positive for hemorrhoids.

VA examined the veteran in October 1998.  He reported 
intermittent bright red blood.  The tissue around the anal 
opening was noted to be enlarged.  The diagnosis was 
hemorrhoidal disease.

According to the applicable criteria, a 0 percent evaluation 
is warranted for mild or moderate internal or external 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  38 C.F.R. Part 4, 
Code 7336 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the service-
connected hemorrhoids is not justified.  The objective 
evidence of record does not demonstrate the presence of large 
or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  In fact, 
the October 1998 VA examination noted only some enlargement 
around the anal opening.  Therefore, it is found that the 
requirements for an evaluation of 10 percent have not been 
met.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased schedular 
evaluation for the service-connected hemorrhoids.


Extraschedular evaluations

In exceptional cases where the schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluations assigned in this case for the 
appellant's bowel incontinence and hemorrhoids are not 
inadequate.  As the schedular criteria provide bases to award 
increased compensations for these disabilities, it does not 
appear that there any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for these 
disabilities.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of exceptional 
disability pictures caused by these disorders.  It is not 
shown by the evidence that the appellant has required 
frequent hospitalization in the remote or recent past for 
these disorders.  In addition, the veteran has not presented 
any objective evidence that these disorders have resulted in 
marked interference with employment beyond that contemplated 
by the regular schedular standards.  Thus, in the absence of 
any evidence which reflects that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, the RO's failure to 
specifically consider or to document its consideration of 
this section was not prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Evidence of well grounded claims not having been submitted, 
the claims for entitlement to service connection for right 
knee, right shoulder and sinus conditions are denied.

An evaluation in excess of 0 percent for service-connected 
bowel incontinence is denied.

An evaluation in excess of 0 percent for the service-
connected hemorrhoids is denied.


REMAND

The veteran has contended that his service-connected left 
knee and low back DJD are more disabling than the current 
disability evaluations would suggest.  He has asserted that 
his knee and his low back are painful and that higher 
disability evaluations are thus warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected left knee 
and low back DJD.  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
she/he has reviewed the claims folder.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the left knee and 
low back.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee joint and low back segment of the 
spine are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should then readjudicate the 
veteran's claims for increased 
evaluations for the service-connected 
left knee and low back DJD.  If the 
decisions remain adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond, and the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge



 



